Case 6:20-cv-00988-ADA Document 8-23 Filed 11/02/20 Page 1 of 4




           Exhibit 20
     Case 6:20-cv-00988-ADA Document 8-23 Filed 11/02/20 Page 2 of 4




T-Mobile: T-Vision Streaming Service
Infringement of the ‘177 patent
Claim 1                      Evidence
1. A computer readable       The T-Vision streaming service is a client-server based
medium storing               service, wherein the client and server-side devices from T-
instructions that when       Mobile that provide the service have instructions that are
executed by a computer       stored on computer readable medium. When executed
are capable of causing the   by a computer the instructions cause the computer to
computer to:                 perform operations in connection with a play list.

                                For example, the T-Vision streaming service is a client-
                                server based streaming TV service. T-Mobile’s servers that
                                support the service include computer readable medium
                                that stores instructions that when executed cause the
                                servers to be capable of supporting the service, which
                                includes operations in connection with a play list.
                                Additionally, the T-Vision set top box that supports the
                                client-side aspects of the service include computer
                                readable medium that store instructions that when
                                executed cause the set top box to be capable of
                                supporting the service, which includes operations in
                                connection with a play list. The software executing on the
                                T-Vision set top box can be rebooted if operationally
                                necessary. [A] [B] [C]
store a play list transferred   The T-Vision client-side device stores a play list that has
via a network, wherein the      been transferred via a network. The play list includes one
play list includes one or       or more items.
more items;
                                For example, the T-Vision set top box stores multiple lists
                                of movies and shows (e.g. Most Popular, New Releases,
                                Free Movies, Last Watched etc.) that are received from a
                                T-Vision server over the Internet. Each list is displayed in a
                                respective column of the user interface and each list
                                represents a play list according to the patent. The play
                                lists have been transferred over a network from one of T-
                                Mobile’s servers to the T-Vision set top box. [A] [B]
generate a user interface;      The T-Vision client-side device generates a user interface.

                                For example, the T-Vision set top box generates a user
                                interface that enables a user to play, purchase and
                                download movies and shows. [A] [D] [E]
display the one or more         The T-Vision client-side device displays the one or more



                                                                                            1
    Case 6:20-cv-00988-ADA Document 8-23 Filed 11/02/20 Page 3 of 4




items on the user interface;   items on the user interface.

                               For example, the T-Vision set top box displays multiple
                               lists of movies and shows (e.g. Most Popular, New
                               Releases, Free Movies, Last Watched etc.) on the user
                               interface. [D] [F]
determine whether each         The T-Vision servers determine whether each item in the
item in the play list is       play list is owned or un-owned.
owned or un-owned; and
                               For example, the T-Vision user interface includes a Most
                               Popular play list, which includes popular on-demand
                               movies that can be rented. The patent broadly defines
                               “owned” as including media that is licensed for a period of
                               time or on a given platform, which therefore includes
                               rented on-demand movies. On-demand movies can be
                               rented for 48 hours. The T-Vision user interface also has a
                               My Library tab that lists purchased movies, some of which
                               could also be in the Most Popular play list. Each item in
                               the Most Popular play list is un-owned, unless the user, as
                               determined by the T-Vision servers, has purchased the
                               item. [D] [G] [H]
indicate on the user           The T-Vision set top box indicates on the user interface
interface whether each         whether each item is owned or un-owned.
item is owned or un-
owned.                         For example, the T-Vision user interface indicates items of
                               the Most Popular play list that are owned by displaying
                               those items on the My Library tab, whereas un-owned
                               items of the Most Popular list are not displayed on the My
                               Library tab. [B] [H]



References:

[A] Home Television by T-Mobile
https://www.t-mobile.com/tvision

[B] T-Vision Set-Top Box Technology Features
https://www.t-mobile.com/tvision/technology

[C] How to reboot the System
https://www.t-mobile.com/support/tutorials?page=device/t-mobile/tvision-
home/topic/settings-amp-tech-specs/how-to-reboot-the-system/5



                                                                                         2
    Case 6:20-cv-00988-ADA Document 8-23 Filed 11/02/20 Page 4 of 4




[D] How to play On Demand Content - Free and Paid
https://www.t-mobile.com/support/tutorials?page=device/t-mobile/tvision-
home/topic/media-amp-sound/how-to-play-on-demand-content-free-and-paid/7

[E] TVision by T-Mobile review: This streaming TV service shows promise, but it’s not
what cord-cutters want today
https://www.techhive.com/article/3403026/tvision-review.html

[F] How to delete a series, single episode, or season
https://www.t-mobile.com/support/tutorials?page=device/t-mobile/tvision-
home/topic/recordings-management/how-to-delete-a-series-single-episode-or-
season/5

[G] My Library feature: TVision Home
https://www.t-mobile.com/support/tv/experience/my-library-feature

[H] How to view purchased movies, TV shows, & web videos in My Library
https://www.t-mobile.com/support/tutorials?page=device/t-mobile/tvision-
home/topic/media-amp-sound/how-to-view-purchased-movies-tv-shows-amp-web-
videos-in-my-library/5




                                                                                        3
